DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claim 21 is amended. No new matter was introduced.
5. 	No new claims have been added. 
6.	Claims 3 – 4, 15 – 16, 26 – 27, 38 – 39, 49 – 50 and 61 -62 have been cancelled. 
7.	Pending claims include claims 1 – 2, 5 – 14, 17 – 25, 28 – 37, 40 – 48, 51 – 60 and 63 – 72 (renumbered as claims 1 - 60).
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2020 has been entered. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/02/2020, 11/16/2020,10/21/2020, 10/16/2020 and 02/16/2021 were filed after the mailing date of the Notice of Allowance on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by Examiner.
The IDS submitted on 12/02/2020, 11/16/2020,10/21/2020, 10/16/2020 and 02/16/2021 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1 – 2, 5 – 14, 17 – 25, 28 – 37, 40 – 48, 51 – 60 and 63 – 72 (renumbered as claims 1 - 60) are still in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463